

117 HR 890 IH: Gym Mitigation and Survival Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 890IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Quigley (for himself, Mr. Fitzpatrick, Ms. Norton, Mr. Brendan F. Boyle of Pennsylvania, Mr. Phillips, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to establish a grant program for certain fitness facilities, and for other purposes.1.Short titleThis Act may be cited as the Gym Mitigation and Survival Act of 2021 or the GYMS Act of 2021. 2.Grants for fitness facilities(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Affiliated businessThe term affiliated business means a business in which an eligible entity has an equity or right to profit distributions of not less than 50 percent, and in which an eligible entity has the contractual authority to control the direction of the business, provided that such affiliation shall be determined as of any arrangements or agreements in existence as of March 13, 2020.(3)Eligible entityThe term eligible entity means a fitness facility—(A)which provides instruction in a program of physical exercise or offers space for the preservation, maintenance, encouragement, or development of physical fitness;(B)which does not offer golf, hunting, sailing, or riding facilities;(C)where the health or fitness component of which is not incidental to its overall function and purpose; and(D)which is not part of a State or local government facility.(b)Authority(1)Initial grantsThe Administrator may make initial grants to eligible entities in accordance with this section.(2)Supplemental grantsThe Administrator may make a supplemental grant in accordance with this section to an eligible entity that receives a grant under paragraph (1) if, as of December 31, 2020, the revenues of the eligible entity for the most recent calendar quarter are not more than 33 percent of the revenues of the eligible entity for the corresponding calendar quarter during 2019 due to the COVID–19 pandemic.(3)PriorityDuring the initial 14-day period in which the Administrator awards initial grants under this subsection, the Administrator shall prioritize awarding grants to eligible entities serving marginalized and underrepresented communities, with a focus on women, veteran, and minority-owned and operated eligible entities serving such communities.(c)Amount(1)Initial grantsA grant under subsection (b)(1) shall be in the amount equal to the lesser of—(A)the amount equal to 45 percent of the gross revenue of the eligible entity during 2019;(B)for an eligible entity that began operations after January 1, 2019, the amount equal to the product obtained by multiplying—(i)the average monthly gross revenue for each full month during which the entity was in operation during 2019; by(ii)6; or(C)$20,000,000.(2)Supplemental grantsA grant under subsection (b)(2) shall be in the amount equal to 25 percent of the grant received by the eligible entity under subsection (b)(1).(3)Aggregate maximum amountThe aggregate amount of grants made to an eligible entity and any affiliated businesses of the eligible entity under this section shall not exceed $25,000,000.(d)Use of funds(1)CertificationAn eligible entity applying for a grant under this section shall make a good faith certification—(A)that the uncertainty of current economic conditions makes necessary the grant request to support the ongoing operations of the eligible entity; and(B)acknowledging that funds will be used to retain workers or for other allowable expenses described in paragraph (4).(2)Timing(A)Expenses incurred(i)In generalExcept as provided in clause (ii), amounts received under a grant under this section may be used for costs incurred during the period beginning on March 1, 2020, and ending on December 31, 2021.(ii)Extension for supplemental grantsIf an eligible entity receives a grant under subsection (b)(2), amounts received under either grant under this section may be used for costs incurred during the period beginning on March 1, 2020, and ending on June 30, 2022.(B)Expenditure(i)In generalExcept as provided in clause (ii), an eligible entity shall return to the Administrator any amounts received under a grant under this section that are not expended on or before the date that is 1 year after the date of disbursement of the grant.(ii)Extension for supplemental grantsIf an eligible entity receives a grant under subsection (b)(2), the eligible entity shall return to the Administrator any amounts received under either grant under this section that are not expended on or before the date that is 18 months after the date of disbursement to the eligible entity of the grant under subsection (b)(1).(3)Allowable expenses(A)DefinitionsIn this paragraph—(i)the terms covered mortgage obligation, covered rent obligation, covered utility payment, and covered worker protection expenditure have the meanings given those terms in section 7A(a) of the Small Business Act, as redesignated, transferred, and amended by this Act; and(ii)the term payroll costs has the meaning given that term in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)).(B)ExpensesAn eligible entity may use amounts received under a grant under this section for—(i)payroll costs;(ii)payments on any covered rent obligation and common area maintenance charges under a lease agreement;(iii)any covered utility payment;(iv)scheduled payments of interest or principal on any covered mortgage obligation (which shall not include any prepayment of principal on a covered mortgage obligation);(v)scheduled interest payments on other scheduled debt as of February 15, 2020;(vi)covered worker protection expenditures;(vii)payments of principal on outstanding loans;(viii)payments made to independent contractors, as reported on Form–1099 MISC; and(ix)other ordinary and necessary business expenses, including—(I)settling existing debts owed to vendors;(II)maintenance expenses;(III)administrative costs;(IV)taxes;(V)operating leases;(VI)advertising, fitness equipment, subscription, and software expenses that are within the scope of the normal business practice of the eligible entity;(VII)payments required for insurance on any insurance policy;(VIII)capital expenditures or expenses required under any State, local, or Federal law or guideline related to social distancing; and(IX)any other expenses that the Administrator determines to be essential to maintaining the eligible entity.(4)Prohibited expensesAn eligible entity may not use amounts received under a grant under this section—(A)to purchase real estate;(B)for payments of interest or principal on loans originated after February 15, 2020;(C)to invest or re-lend funds;(D)for contributions or expenditures to, or on behalf of, any political party, party committee, or candidate for elective office; or(E)for any other use as may be prohibited by the Administrator.(e)Authorization of appropriationsThere is authorized to be appropriated $30,000,000,000 to carry out this section.